DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Snyder, on March 19, 2021.

Amend claim 19, as shown below.
19.       (Currently Amended)  A method for treating mixed lineage leukemia (MLL) in a patient in need thereof, the method comprising: identifying said patient as having MLL; adminstering to said patient a therapeutically effective amount of a compound that is: (i) disulfiram; or (ii) diethyldithiocarbamic acid; or a pharmaceutically acceptable salt thereof, and inducing proteolysis of MLL fusion proteins associated with mixed lineage leukemia in said patient.





The following is an examiner’s statement of reasons for allowance:
The claimed subject population of subjects having mixed lineage leukemia (MLL) is a unique type of cancer that shares characteristics of both AML and ALL.  The instant claims administer active agents that induce proteolysis of MLL fusion proteins thereby effectuating a mechanism of action specific to MLL cancer.  The amendment set forth herein is important because MLL often presents as AML of ALL.  The amendment set forth herein will make sure that if a claimed agent is administered to treat AML of ALL, it will not be infringing if the subject was not identified as having MLL.  Therefore, the intent of this Examiner’s Amendment is to prevent people from needing to avoid treating AML and ALL with a claimed agent (as the claimed agents are taught to treat AML and ALL) because if such presentation ended up being MLL, it would be infringing.  As amended, it will be difficult to inadvertently infringe the instant claims when treating AML or ALL.
Claims 19, 21-27 and 31 are allowed.
Claims 1-18, 20, 28-30 and 32-35 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628